Title: From George Washington to Lieutenant Colonel Henry Beekman Livingston, 4 September 1776
From: Washington, George
To: Livingston, Henry Beekman



Sir
[New York] Sept. 4. 1776

In answer to both your favours just receivd by Lieut. Smith I can only say, that circumstanced as we both are at present it is not in my power to give you any other instructions for your

Conduct than that you pursue every step which shall appear to you necessary & judicious for annoying & harrassing the Enemy, & to prevent their forraging, & while those measures are in any degree effectual I would wish to have you continue on the Island, but as soon as you find you can be of no longer service I would have you make your retreat to the main without farther delay—You will take care to have Boats so provided as to secure your Retreat in the best manner possible. I am with due Regards Sir Your very hum. Servt

G.W.

